                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                            File No. 20-cv-2653 (ECT/KMM)

             Petitioner,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Nathaniel Williams,

           Respondent.
________________________________________________________________________

      Magistrate Judge Katherine Menendez issued a Report and Recommendation on

May 14, 2021. ECF No. 31. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

      1.     The Report and Recommendation [ECF No. 31] is ACCEPTED; and

      2.      The Government’s Petition to Determine Present Mental Condition of an

Imprisoned Person under 18 U.S.C. § 4245 [ECF No. 1] is GRANTED.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 8, 2021                      s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
